DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 8-12 are being examined of which claims 1-2, 8 and 10 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-4 and 8-12, instant claim 1 was amended from “An alloy cast strip comprising grains having R2Fe14B-type compound as main phase” to “An alloy cast strip comprising grains including a main phase that includes a compound containing R, Fe, and B and includes at least one of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, or Y, Fe denotes iron, and B denotes boron; the compound further includes an additive element T including at least one of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, or Sn;”
In the instant case, the instant specification dated 07/22/2019 sets forth as follows. 
[0008] One purpose of this disclosure is to provide an alloy cast strip for a fine-grain rare earth sintered magnet having a roll surface and a free surface, characterized in that the alloy cast strip comprises grains with R2Fe14B-type compound as their main phase, and the grains include non-columnar grains and columnar grains along a temperature gradient cross section. 
[0009] In another aspect, this disclosure provides an alloy cast strip comprising R2Fe14B-type main phase, in-grain rare-earth-rich phase embedded in a grain and boundary rare-earth-rich phase distributed on the boundary of the grains, wherein the spacing of the in-grain rare-earth-rich phases is 0.5-3.5 μm.
[0010] Furthermore, the alloy cast strip comprises a rare earth element R, an additive element T, iron Fe and boron B; wherein the R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, Y; the T is one or more of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Sn.
[0080] The disclosure also provides an alloy cast strip for a fine grain rare earth sintered magnet, having R2Fe14B main phase grains. The alloy cast strip includes R2Fe14B main phase, as well as the flaky rare-earth-rich phase embedded in the grains, the inter-grain rare-earth-rich phase and other unavoidable impurity phases. The main components of the alloy cast strip include the rare earth element R, the additive element T, iron Fe and boron B. Wherein R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, and Y. T is one or more of transition metal elements such as Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Mo, and Sn. Among them, the mass ratio of R in the alloy is 29% to 35%. The mass ratio of T in the alloy is ≤5% or the alloy does not contain the additive element T. The mass ratio of B in the alloy is 0.85% to 1.1%. If B amount ratio is too large, it is prone to form Fe2B. If 2Fe14B main phase. The difference between melting point of the R2Fe14B main phase and the temperature of the alloy cast strip is the degree of subcooling.
Therefore, the instant specification discloses [0008] “an alloy strip comprises grains with R2Fe14B-type compound as their main phase”, [0009] “an alloy cast strip comprising R2Fe14B-type main phase” [0080] “an alloy cast strip for a fine grain rare earth sintered magnet, having R2Fe14B main phase grains. The alloy cast strip includes R2Fe14B main phase” “In the present disclosure, the main phase of the alloy is R2Fe14B main phase.” and does not describe ““An alloy cast strip comprising grains including a main phase that includes a compound containing R, Fe, and B” as amended in claim 1. 
Furthermore, instant specification teaches “[0010] Furthermore, the alloy cast strip comprises a rare earth element R, an additive element T, iron Fe and boron B; wherein the R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, Y; the T is one or more of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Sn.” “[0080] The main components of the alloy cast strip include the rare earth element R, the additive element T, iron Fe and boron B. Wherein R is one or more of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, and Y. T is one or more of transition metal elements such as Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Mo, and Sn.” which means that R is one of more of the recited elements La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, and Y) and T is one or more of recited elements Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, Mo, and Sn. Therefore, instant specification does not describe “R denotes a rare earth element and includes at least one of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, or Y” and “the compound further includes an additive element T including at least one of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, or Sn;” as recited in the instant MPEP § 2111.03. Moreover, the instant specification also does not teach an ally without “remaining component in the alloy is Fe” as being claimed in the instant claims.
Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105033204 A of Nagata and its English machine translation (CN’204).
Regarding claims 1-4 and 8-12, CN 105033204 A of Nagata and its English machine translation (CN’204) teaches a {claim 1, [0001, [0007]-[0010]} ] sintered magnet having a main phase of R2T14B and further teaches “[0015] In a recommended embodiment, the average casting thickness of the quenched alloy sheet is 0.1 mm to 0.5 mm” and further teaches in embodiments [00032]-[0038] the presence of Nd, B, W, Cu, Al, Zr and D=Fe thereby reading on the alloy cast strip of as well as the claimed limitation of “a main phase that includes a compound containing R, Fe, and B wherein: R denotes a rare earth element and includes at least one of La, Ce, Pr, Nd, Sm, Tb, Dy, Ho, Sc, or Y, Fe denotes iron, and B denotes boron; the compound further includes an additive element T including at least one of Co, Ni, Cu, Mn, Cr, Ga, V, Ti, Al, Zr, Nb, or Sn” of the instant claims.
Regarding the claimed limitations of “a mass ratio of R in the alloy cast strip is 29% to 35%, a mass ratio of B in the alloy cast strip is 0.85% to 1.1%, and a mass ratio of T in the alloy cast strip is smaller than or equal to 5%”, the prior art teaches through various embodiments and examples in Table 2 compositions that meet the claimed limitations. For instance, example one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding the claimed limitation of “non-columnar grains” and “columnar grains” with the non-columnar grains having an aspect ratio in a range from 0.3 to 2 and columnar grains having an aspect ratio equal to or larger than 3, the prior art teaches the [0016] the aspect ratio of the columnar crystals is less than 10 in its alloy which reads on both “columnar” and non-columnar” grains of the instant claims since the grains of the prior art teaches an aspect ratio that covers the aspect ratios of both grains of the instant claims.
It is noted that the prior art does not explicitly teach of the claimed limitations of a) ratio of an area of the non-columnar grains to a total area of the grains is equal to or larger than 60% and a ratio of a number of the non-columnar grains to a total number of the grains is equal to or larger than 75%; and a ratio of an area of the columnar grains to the total area of the grains is equal to or smaller than 15% and a ratio of a number of the columnar grains to the total number of the grains is equal to or smaller than 10% {claim 1}, b) rare-earth-rich phases including: in-grain rare-earth-rich phases embedded in the one of the grains, a spacing between neighboring ones of the in-grain rare-earth-rich phases is in the range of 0.5-3.5 μm, and boundary rare-earth-rich phases distributed at a boundary of the one of the grains  {claim 2}, the rare-earth-rich phases do not extend from a first surface of the alloy cast strip to a second surface of the alloy cast strip, the first surface and the second surface being opposite to each other {claim 3}, the boundary rare-earth-rich phases are distributed in an irregularly closed configuration along a claim 4}, and c) equivalent circle diameters of the grains are in a range from 2.5 to 65 μm in a cross section along a temperature gradient direction {claim 1}, a ratio of an area of one or more of the grains that have an equivalent circle diameter of 10 to 50 μm to a total area of the grains is equal to or larger than 80% {claim 8}, a ratio of an area of one or more of the grains that have an equivalent circle diameter of 15 to 45 μm to the total area of the grains is equal to or larger than 50% {claim 9},  in the cross section along the temperature gradient direction, an average equivalent circle diameter of one or more of the grains that are in a range of 100 μm to a first surface of the alloy cast strip is in a range from 6 to 25 μm, and an average equivalent circle diameter of one or more of the grains in a range of 100 μm to a second surface of the alloy cast strip is in a range from 35 to 65 μm, the first surface and the second surface being opposite to each other {claim 10}, a ratio of an area of one or more of the grains that have a heterogeneous nucleation center to a total area of the alloy cast strip is equal to or smaller than 5% {claim 11} and the grains do not extend from a first surface of the alloy cast strip to a second surface of the alloy cast strip, the first surface and the second surface being opposite to each other {claim 12}.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above) and b) the instant alloy – {instant specification [0060]-[0079] – see melting and heat treatment 1400-1500°C, casting }; Prior art – [0063]-[0065], [0069]-[0076], [0093]-[0104], [0111]-[0112] }.Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,115,506 B2 (US’506). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches “sintered Nd-Fe-B magnet consisting essentially of: rare earth element R, additive element T, iron Fe, and boron B, wherein said magnet comprises a rare-earth rich phase and a main phase of Nd2Fe14B crystalline structure”...“ wherein said magnet comprises 28 to 32 wt % rare earth element R, 0-4wt % additive element T, 0.93-1.0 wt % boron B, with the balance of iron Fe, and impurities, wherein R is one or more elements selected from Y, Sc, and fifteen elements of lanthanide series, wherein T is one or more elements selected from Ti, V, Cr, Mn, Co, Ni, Cu, Zn, Ga, Ge, Al, Zr, Nb, Mo, and Sn, wherein the average crystalline grain size of said main phase is in a range from 5.0 μm to 9.1 μm” {claim 1} thereby reading on the instant alloy. With respect to the term “cast strip” of the instant claims, it is interpreted as the structure or form of the alloy. However, one skilled in the art recognizes that strip casting is a conventional technique in the making of alloys especially rare earth magnets US’506 do not explicitly teach of these properties, one skilled in the art would expect the alloy of US’506 to have these claimed properties since the alloys are identical or substantially identical in composition and structure (composition – see above and structure includes main phase of Nd2Fe14B crystalline structure). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Claims 1-4 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10, (US’245). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches “a R-T-B permanent magnet” … “wherein R comprises one or more rare-earth elements selected from the group consisting of Sc, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Y, Tb, Dy, Ho, Er, Tm, Yb, and Lu, and R comprises at least one heavy rare earth element and at least one rare earth element other than a heavy rare earth element; T comprises one or more transition metal elements; and B is boron;” {claim 1}, “wherein T comprises Fe or Co, and US’245 do not explicitly teach of these properties, one skilled in the art would expect the alloy of US’245 to have these claimed properties since the alloys are identical or substantially identical in composition and structure (composition – see above and structure includes main phase of Nd2Fe14B crystalline structure). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).


Response to Arguments
Applicant’s arguments with respect to claims 1-12 under 35 U.S.C. 103 as being unpatentable over US 2014/0247100 A1 of Tsubokura (US’100) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/23/2021 with respect to the rejection of instant claims on the ground of nonstatutory double patenting as being unpatentable over a) claims 1-16 of U.S. Patent No. US 10,115,506 B2 (US’506) and b) claims 1-16 of U.S. Patent No. US 10,714,245 B2 (US’245) have been fully considered but they are not persuasive.
It is agreed that the claims of US’506 and US’245 do not explicitly teach of the claimed properties of the alloy of the instant claims. Nevertheless, as pointed out above, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, one skilled in the art would expect the alloy of US’506 and US’245 to have these claimed properties since the alloys are identical or substantially identical in composition and structure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733